Exhibit 4.3 FORM OF PLEDGE AGREEMENT THIS PLEDGE AGREEMENT (the “Agreement”), dated , by and among ,(the “Investor”), , a corporation, (the “Company”) and , an affiliate of the Company (the “Affiliate,” together with the Company and the Investor, the “Parties”), shall become effective upon the execution thereof by all parties.All capitalized terms not otherwise defined herein shall have the same meaning ascribed to them in the Securities Purchase Agreement dated of even date herewith. WHEREAS, the Company has authorized the sale and issuance of the Debenture, the Warrant, and common stock issuable upon exercise of the Warrant and full or partial satisfaction of the Debenture as provided in the Securities Purchase Agreement and the Transaction Documents; WHEREAS, the Investor has agreed to deliver to the Company at Closing the total of: (i) $ in cash; and (ii) $ Investor Notes; and WHEREAS,as an inducement to the Investor to enter into the Securities Purchase Agreement, the Affiliate has also agreed to the pledge shares of Common Stock issued to the Affiliate with an aggregate market value of $, which shall have been issued months or more prior to the Closing. NOW, THEREFORE, in consideration of the covenants, promises and representations set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Delivery of Collateral Shares. (a)Delivery of Shares.Concurrent with the Closing and in accordance with the
